Case 3:96-bk-07648   Doc 287    Filed 06/08/21 Entered 06/08/21 13:38:13   Desc Main
                               Document     Page 1 of 10
Case 3:96-bk-07648   Doc 287    Filed 06/08/21 Entered 06/08/21 13:38:13   Desc Main
                               Document     Page 2 of 10
Case 3:96-bk-07648   Doc 287    Filed 06/08/21 Entered 06/08/21 13:38:13   Desc Main
                               Document     Page 3 of 10
Case 3:96-bk-07648   Doc 287    Filed 06/08/21 Entered 06/08/21 13:38:13   Desc Main
                               Document     Page 4 of 10
Case 3:96-bk-07648   Doc 287    Filed 06/08/21 Entered 06/08/21 13:38:13   Desc Main
                               Document     Page 5 of 10
Case 3:96-bk-07648   Doc 287    Filed 06/08/21 Entered 06/08/21 13:38:13   Desc Main
                               Document     Page 6 of 10
Case 3:96-bk-07648   Doc 287    Filed 06/08/21 Entered 06/08/21 13:38:13   Desc Main
                               Document     Page 7 of 10
Case 3:96-bk-07648   Doc 287    Filed 06/08/21 Entered 06/08/21 13:38:13   Desc Main
                               Document     Page 8 of 10
Case 3:96-bk-07648   Doc 287    Filed 06/08/21 Entered 06/08/21 13:38:13   Desc Main
                               Document     Page 9 of 10
Case 3:96-bk-07648   Doc 287 Filed 06/08/21 Entered 06/08/21 13:38:13   Desc Main
                            Document    Page 10 of 10
